Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 02/04/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 33-42 are currently under examination. Claims 1-32 are cancelled. 
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to China 201811454057.3, filed 11/30/2018, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/CN2019/076511, filed 02/28/2019, is acknowledged.
Withdrawn Objections/Rejections
The objection of claims 37, 39 and 42 are withdrawn in view of Applicants’ arguments (on page 10) and/or amendments which are not changing the scope of the claims therefore not changing the subject matter already found allowable in the previous office action.
The claim interpretation under 35 U.S.C. 112(f) for the “module’ structures is withdrawn in view of Applicants’ arguments (on page 10) and/or amendments with the replacement of “modules” with a processor as structure to perform the claimed functional limitations,  which are not changing the scope of the claims therefore not changing the subject matter already found 
The rejections of claims 38-42 under 35 U.S.C. 112(a) and 112(b) for the “module’ and “device”, found associated with the device 10 (Fig.10) and acquisition system CT, OCT, IVUS and X-ray (Specification p.12) and inherent structures, are withdrawn in view of Applicants’ arguments (on page 10) and/or amendments which are not changing the scope of the claims therefore not changing the subject matter already found allowable in the previous office action.

Ex-Parte Quayle 
This application is in condition for allowance except for the following formal matters regarding objections for claims 38-42. Several attempts to contact the attorney in charge Kevin J. Huser to resolve these issues set forth in this office action via examiner amendments, according to best practice and compact prosecution, were made by telephone on February 10, 11 and 14 with leaving messages without response as of writing of the office action. Therefore, the present Quayle action is being issued.
Claim Objections
Claim 38 is objected to because of the following informalities:  “a generate spatial models” should read “generate spatial models” in line 5,  “A=A11A12A21A22...A1q...A2q//Ar1Ar2//...Arq” should read the matrix 
     “ 
    PNG
    media_image1.png
    117
    248
    media_image1.png
    Greyscale
” in line 19,  .  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:   “The device” should read “The system” in line 1.  Appropriate correction is required.
40 is objected to because of the following informalities:   “The device” should read “The system” in line 1.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:   “The device” should read “The system” in line 1.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:   “The device” should read “The system” in line 1.  Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 33-42 are allowed. 
The closest prior art found and of record are Tu et al. (WO2017097073 A1; Pub.Date 06/15/2017; Fil.Date 12/08/2015; IDS) in view of Hiromitsu (JP2018102589A; Pub.Date 07/05/2018; Fil.Date 12/26/2016) in view of Steele et al. (2003 IEEE Trans. Biomed. Engin. 50:649-656; Pub.Date 2003). 
Regarding independent claim 33, Tu teaches “A method for obtaining a blood vessel pressure difference, comprising: obtaining image data in at least one cardiac cycle; selecting a plurality of feature times during the one cardiac cycle, generating spatial models of a target region blood vessel corresponding to each of the feature times according to the image data; establishing a first cross-section model of the target region blood vessel at each position along an axial direction of the target region blood vessel according to each of the spatial models”  as referring to Tu et al. (USPN 20150268039 A1; Pub.Date 09/24/2015; Fil.Date 03/18/2015) teaching the sequential images of angiographic cross-sections at a distal and proximal positions along the blood vessel for the determination of the blood pressure differences between these positions. However, Tu’2017 and Tu’2015 do not specifically teaches the limitations “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image2.png
    102
    216
    media_image2.png
    Greyscale
 wherein, Arq is the first cross-section function, dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;                         
                            q
                            =
                            r
                             
                            o
                            r
                             
                            q
                            ≠
                            r
                        
                    , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” while teaching “wherein the first cross-section model includes a second cross-section model at different scales; establishing a corresponding second cross-section function according to the second cross- section model at each scale; according to the correspondence relationship between the second cross-section function and the feature time and position and establishing a second variation function f1(x), f2(x),...,fn(x) of the corresponding target region blood vessel that is changed with a distance x from its any position to the reference point, according to the second difference function at the first scale, the second scale, ..., the nth scale; wherein, n is a positive integer greater than 1; and establishing a second variation function f1(x), f2(x),...,fn(x) of the corresponding target region blood vessel that is changed with a distance x from its any position to the reference point, according to the second difference function at the first scale, the second scale, ..., the nth scale; wherein, n is a positive integer greater than 1; obtaining a blood flow velocity V of the target region blood vessel according to the blood 1 at each feature time according to the blood flow velocity V and the second variation function f1 (x), f2 (x), ..., fn (x);” without teaching “and weighting and summing the first blood vessel pressure difference Δp1 according to a ratio of a time interval between each feature time and the adjacent feature time in one cardiac cycle, so as to obtain a second blood vessel pressure difference Δp2”. In a less extensive approach, Steele teaches the definition of cross-section model using the centerline of the blood vessels as axis (Fig.5) to determine the pressure difference along the blood vessel paths including stenotic blood vessels, and Hiromitsu uses the diameter of the cross-section to characterize or model the blood flow in order to determine the pressure difference along the blood vessel (Fig.22-23 and [0102]-[0107]). No prior art was found to teach the definition of spatial and temporal matrix describing the deformations of the blood vessels via time series of cross-sections or diameters. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claim 33. The advantage of the invention is to provide an improvement in the recognition of blood vessel with the presence of plaque  as suggested by instant application (Background section) and better determination by modelization of the FFR characteristics of the cardiac/vascular system.. 
Regarding the dependent claims 34-37, these dependent claims from independent claim 33 are therefore also allowable due to their dependency.
Regarding the independent claim 38, the same analysis for the device which is using the method claimed in independent claim 33 lead to the same lack of teaching “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image2.png
    102
    216
    media_image2.png
    Greyscale
 wherein, Arq is the first cross-section function dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;                         
                            q
                            =
                            r
                             
                            o
                            r
                             
                            q
                            ≠
                            r
                        
                    , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” while teaching “wherein the first cross-section model includes a second cross-section model at different scales; establishing a corresponding second cross-section function according to the second cross- section model at each scale; according to the correspondence relationship between the second cross-section function and the feature time and position and establishing a second variation function fi(x), f2(x),...,fn(x) of the corresponding target region blood vessel that is changed with a distance x from its any position to the reference point, according to the second difference function at the first scale, the second scale, ..., the nth scale; wherein, n is a positive integer greater than 1; and establishing a second variation function fi(x), f2(x),...,fn(x) of the corresponding target region blood vessel that is changed with a distance x from its any position to the reference point, according to the second difference function at the first scale, the second scale, ..., the nth scale; wherein, n is a positive integer greater than 1; obtaining a blood flow velocity V of the target region blood vessel according to the blood flow model; obtaining a first blood vessel pressure difference Ap1 at each feature time according to the blood flow velocity V and the second variation function f1 (x), f2 (x), ..., fg (x);” without teaching “and weighting and summing the first blood vessel pressure difference Δp1 according to a ratio of a time interval between each feature time and the adjacent feature time in one cardiac cycle, so as to obtain a second blood vessel pressure difference Δp2” wherein Steele and Hiromitsu also teach similar approaches. The advantage of the invention is to provide an improvement in the recognition of blood vessel with the presence of plaque as suggested by instant application (Background section) and better determination by modelization of the FFR characteristics of the cardiac/vascular system. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claim 38. 
Regarding the dependent claims 39-42, these dependent claims from independent claim 38 are therefore also allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793